--------------------------------------------------------------------------------

 

 
 



 
EXHIBIT 10.1
 
THE PMI GROUP, INC.
 
FORM OF
 
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
 
This Amended and Restated Change in Control Agreement (the “Agreement”) is made
and entered into by and between ___________________ (“Executive”) and The PMI
Group, Inc., a Delaware corporation (the “Company”), effective as of _________,
2011 (the “Effective Date”).  The Agreement amends, restates and replaces the
Change in Control and Employment Agreement previously entered into between
Executive and the Company, which was dated ______, 20__.
 
RECITALS
 
1. It is expected that the Company from time to time will consider the
possibility of a change in control or be subject to a change of control
event.  The Compensation Committee (the “Compensation Committee”) of the Board
of Directors of the Company, on behalf of the Board of Directors (the “Board”),
recognizes that such considerations can be a distraction to Executive and can
cause Executive to consider alternative employment opportunities.  The
Compensation Committee has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility, threat
or occurrence of such a termination of employment in connection with a Change in
Control (as defined herein) of the Company.
 
2. The Compensation Committee believes that it is in the best interests of the
Company and its shareholders to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company for the benefit of its shareholders.
 
3. The Compensation Committee believes that it is imperative to provide
Executive with certain severance benefits upon Executive’s termination of
employment in connection with a Change in Control.  These benefits will provide
Executive with enhanced financial security, incentive and encouragement to
remain with the Company.
 
4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1. Term of Agreement.  This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”).  On the third
anniversary date of the Effective Date and on each subsequent annual anniversary
thereafter, this Agreement will renew automatically for additional one (1) year
terms (each an “Additional Term”), unless either party provides the other party
with written notice of non-renewal at least six (6) months prior to the
anniversary date.  Notwithstanding the foregoing provisions of this paragraph,
if a Change in Control occurs when there are fewer than twelve (12) months
remaining during the Initial Term or an Additional Term, the term of this
Agreement will extend automatically through the date that is twenty-seven (27)
months following the effective date of the Change in Control.  If Executive
becomes entitled to benefits under this Agreement during the term of this
Agreement, the Agreement will not terminate until all of the obligations of the
parties hereto with respect to this Agreement have been satisfied.
 
2. At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as otherwise may be specifically provided under the terms of any written
formal employment agreement between the Company and Executive (an “Employment
Agreement”).
 
3. Severance Benefits.  If, during the Change in Control Period, either (i) the
Company terminates Executive’s employment with the Company for a reason other
than Cause, Executive’s death or Executive’s Disability, or (ii) Executive
resigns for Good Reason, then, in each case subject to Section 4, Executive will
receive from the Company the payments and benefits in (a) through (f) below:
 
(a) Base Salary Severance.  Executive will receive a lump sum severance payment
equal to [____________ percent (%)]  of Executive’s annual base salary as in
effect at the time that provides the highest annual base salary among the
following: (i) immediately prior to Executive’s termination of employment,
(ii) immediately prior to any reduction of Executive’s base salary described in
clause (ii) of the definition of “Good Reason” under Section 6(f) below, and
(iii) immediately prior to the Change in Control.  Such amount will be paid
within the Applicable Payment Period.
 
(b) Target Bonus Severance.  Executive will receive a lump sum severance payment
equal to [____________ percent (%)] of Executive’s target bonus as in effect for
such period that provides the highest target bonus for Executive among the
following:  (i) the fiscal year in which Executive’s termination occurs (unless
the termination occurs as a result of clause (iii) of the definition of “Good
Reason” under Section 6(f) below, in which case the amount will be equal to
Executive’s target bonus in effect prior to such reduction), (ii) the fiscal
year in which the Change in Control occurs, and (iii)  the fiscal year preceding
the fiscal year in which the Change in Control occurs.  Such amount will be paid
within the Applicable Payment Period.
 
(c) Prorated Incentive Bonus.  Executive will receive a lump sum severance
payment equal to Executive’s prorated bonus for any partial incentive bonus
period (based on the number of days Executive remained an employee of the
Company) through the date of Executive’s termination of employment (at an
assumed 100% on-target achievement of applicable goals) to the extent not
already paid, at the target level in effect for the period that provides the
highest target bonus amount among the following:  (i) the fiscal year in which
Executive’s termination of employment occurs (unless the termination occurs as a
result of clause (iii) of the definition of “Good Reason” under Section 7(f)
below, in which case the amount under this clause (i) will be equal to
Executive’s target bonus in effect prior to such reduction), (ii) the fiscal
year in which the Change in Control occurs, and (iii) the fiscal year preceding
the year in which the Change in Control occurs.  Such amount will be paid within
the Applicable Payment Period.
 
(d) Supplemental Employee Retirement Plan.  If upon Executive’s termination of
employment, Executive is not fully vested in his or her benefits under the
Company Retirement Plan, which would thereby preclude the Executive from being
eligible to receive benefits under the Company’s Supplemental Employee
Retirement Plan (the “SERP”), Executive will be deemed to have achieved full
vesting for purposes of eligibility to receive a benefit under the Company’s
SERP; provided however, there will be no additional service credit included in
the actual calculation of such SERP benefit.
 
(e) Eligibility for Retiree Health Benefits.  Executive will receive [_______
(______)] months of additional credited service solely for purposes of
determining eligibility (but not the time of commencement or level of benefits)
of the Executive for retiree health benefits pursuant to such retiree health
plans, practices, programs and policies as the Company may have in effect at the
time of Executive’s termination of employment. If Executive is at least age
fifty (50) on the date of Executive’s termination of employment, Executive will
be deemed fully eligible for retiree health benefits under such plans,
practices, programs and policies as the Company may have in effect at the time
of Executive’s termination of employment.  Notwithstanding the foregoing,
Executive shall not receive the foregoing additional service credit or age 50
eligibility terms to the extent that such benefits result in excise tax
penalties for the Company (or any parent or subsidiary or successor of the
Company) under applicable laws (including, without limitation, Section 2716 of
the Public Health Service Act).
 
(f) Continued Employee Benefits.  Executive will receive Company-paid health,
dental, vision and life insurance coverage at the same level of coverage as
provided to Executive immediately prior to the Change in Control and at the same
ratio of Company premium payment to Employee premium payment as was in effect
immediately prior to the Change of Control (the “Company-Paid Coverage”). If
such coverage included Executive’s dependents immediately prior to the Change in
Control, such dependents also will be covered at Company expense. Company-Paid
Coverage will continue until the earlier of (A) [_______ (______)] months from
the date of termination, or (B) the date upon which the Employee and his or her
dependents become covered under another employer’s group health, dental, vision,
or life insurance plans (as applicable) that provide Executive and his or her
dependents with benefits and levels of coverage that are substantially as
favorable in the aggregate. Company-Paid Coverage will be paid directly by the
Company to the applicable insurer and/or administrator when premiums for such
coverage are due in accordance with the terms and conditions of the applicable
insurance policy or administrative services agreement. Notwithstanding the
foregoing, if the Executive is a “specified employee” (as described in Section
4(c) below) on the date of Executive’s “separation from service” (as described
in Section 4(c) below), continued coverage under the life insurance plans will
be solely at the expense of Executive for the period beginning on the date of
Executive’s separation and ending six (6) months thereafter. On the date six (6)
months and one (1) day following his or her separation (or, in the event of his
or her death, at such earlier time as provided in Section 4(c) below), the
Company will reimburse Executive for the Company-Paid Coverage portion of such
expense in a lump sum cash payment. Thereafter, Company-Paid Coverage under the
life insurance plans will be paid directly by the Company to the applicable
insurer and/or administrator when premiums for such coverage are due in
accordance with the terms and conditions of the applicable insurance policy or
administrative services agreement. For purposes of Title X of the Consolidated
Budget Reconciliation Act of 1985 (“COBRA”), the date of the “qualifying event”
for Employee and his or her dependents will be the date upon which the
Company-Paid Coverage terminates.
 
(g) Outplacement Services.  Executive will be provided Company-paid
executive-level outplacement services until the last day of the second calendar
year that begins following the date of Executive’s termination of employment,
subject to the following. The firm providing the outplacement services will be
selected by Executive within ten (10) days after Executive’s termination of
employment.  If Executive does not notify the Company of the name of such firm
within such ten (10) day period, the Company will select the firm to provide the
services.  The total cost of the outplacement services will be paid in advance
by the Company within thirty (30) days after Executive’s termination of
employment and the Company’s annual direct cost for such services will not
exceed twenty five thousand dollars ($25,000) and amounts expended (or not
expended) for services for any calendar year will not affect the amount of
services to be provided by the Company in any other calendar year.
 
(h) Voluntary Resignation without Good Reason; Termination for Cause; Death or
Disability.  If Executive’s employment with the Company terminates voluntarily
by Executive (except upon resignation for Good Reason during the Change in
Control Period), for Cause by the Company, without Cause by the Company (except
during the Change in Control Period) or due to Executive’s death or Disability,
then (i) all vesting will terminate immediately with respect to Executive’s
outstanding equity awards (except to the extent provided in the applicable
equity compensation plan or equity award agreement), (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (iii) Executive will be eligible for
severance benefits only in accordance with any other written agreement between
the Company and Executive then in effect and/or under the Company’s
then-existing standard policies (if any).
 
4. Conditions to Receipt of Severance
 
(a) Release of Claims Agreement.  The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a release of claims in the form attached hereto as Exhibit A (the
“Release”), which must become effective and irrevocable no later than the
thirtieth (30th) day following Executive’s termination of employment (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, Executive will forfeit any right to severance payments or
benefits under this Agreement.  In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective and
irrevocable.
 
(i) In the event the termination occurs at a time during the calendar year when
the Release could become effective in the calendar year following the calendar
year in which Executive’s termination of employment occurs (whether or not it
actually becomes effective in the following year), then any severance payments
and benefits under Section 3 of this Agreement that would be considered Deferred
Payments (as defined in Section 4(c) below) will be paid on the first payroll
date to occur during the calendar year following the calendar year in which such
termination occurs, or, if later, (A) the date the Release actually becomes
effective, (B) such time as required by the payment schedule applicable to each
payment or benefit as set forth in Section 4(a)(ii), or (C) such time as
required by Section 4(c).
 
(ii) No severance payments and benefits under Section 3 of this Agreement will
be paid or provided unless and until the Release is signed by Executive,
delivered to the Company and if applicable, any seven day revocation period
contained in the Release expires without Executive revoking the Release.  Any
severance payments and benefits otherwise payable to Executive between the date
of Executive’s termination of employment and the date the Release is delivered
to the Company and becomes irrevocable will be paid on the date the Release is
delivered to the Company (if the Release contains no seven day revocation
period) or on the date that the seven day revocation period expires (if the
Release contains a seven day revocation period).  In the event of Executive’s
death before all of the severance payments and benefits under Section 3 have
been paid, such unpaid amounts will be paid in a lump sum payment promptly
following such event to Executive’s designated beneficiary, if living, or
otherwise to the personal representative of Executive’s estate.
 
(b) Non-disparagement.  Executive agrees, to the extent permitted by applicable
law, that in the event Executive receives severance pay or other benefits
pursuant to Section 3 above, for a period of one (1) year immediately following
the date of Executive’s termination of employment, Executive will refrain from
any disparaging statements about the Company and its officers, directors and
affiliates, including, without limitation, the business, products, intellectual
property, financial standing, future, or employment/compensation/benefit
practices of the Company; provided, however, that the foregoing requirement
under this Section 4(b) will not apply to any statements that Executive makes in
addressing any statements made by the Company, its officers and/or its directors
regarding Executive or Executive’s performance as an employee of the Company so
long as Executive’s statements are, in the good faith judgment of Executive,
truthful.
 
(c) Section 409A.
 
(i) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Internal Revenue Code
Section 409A (together, the “Deferred Payments”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the
“Code”).  Similarly, no severance payable to Executive, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
 
(ii) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. Any Deferred
Payments for which payment is delayed pursuant to the preceding sentence will
bear interest (at a rate equal to the short-term applicable Federal rate under
Section 7872(f)(2) of the Code, compounded semi-annually) from the originally
scheduled payment date until the date that is six (6) months and one (1) day
following the date of Executive’s separation from service. The accrued interest
will be payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, in the event of
Executive’s death following Executive’s separation from service but prior to the
six (6) month anniversary of Executive’s separation from service (or any later
delay date), then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit.  Each payment
and benefit payable under the Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(iii) The foregoing provisions are intended to comply with, or be exempt from,
the requirements of Section 409A so that none of the severance payments and
benefits to be provided under the Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply or be exempt.  Specifically, the payments hereunder are intended to
be exempt from the requirements of Section 409A under the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations.  Executive
and Company agree that this Agreement, as amended, complies in form with the
requirements of Section 409A based on the applicable IRS and Treasury
regulations and guidance issued under Section 409A as of the date of this
Agreement and the Company presently does not intend to report any income to
Executive under Section 409A with respect to benefits under this Agreement, as
amended.  Executive and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.  In no event will the Company reimburse Executive for any taxes that may
be imposed on Executive as result of Section 409A.
 
5. Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 6, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance and other benefits under Section 4 will
be either:
 
(a) delivered in full, or
 
(b)  
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.  If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (1) reduction of
the cash severance payments; (2) cancellation of accelerated vesting of equity
awards; and (3) reduction of continued employee benefits.  In the event that the
accelerated vesting of equity awards is to be cancelled, such vesting
acceleration will be cancelled in the reverse chronological order of the
Executive’s equity awards’ grant dates.
 
6. Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:
 
(a) Applicable Payment Period.  For the purposes of this Agreement, “Applicable
Payment Period” means a date within thirty (30) days following the applicable
of: (i) the Change in Control, in the case of the Company’s termination of
Executive without Cause or Executive’s resignation for Good Reason before a
Change in Control as specified in Section 6(d)(i); or (ii) the termination of
employment, in the case of the Company’s termination of Executive without Cause
or Executive’s resignation for Good Reason coincident with or after a Change in
Control as specified in Section 6(d)(ii).
 
(b) Cause.  For purposes of this Agreement, “Cause” means conduct involving one
or more of the following: (i) the willful and continued failure of Executive to
perform substantially Executive’s duties with the Company or one of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Executive by the Board [or the Chief Executive Officer of the
Company] which specifically identifies the manner in which the Board [or Chief
Executive Officer] believes that Executive has not substantially performed
Executive’s duties, or
 
(ii) the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.
 
For purposes of this provision, no act or failure to act, on the part of
Executive, will be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board [or upon the instructions of Chief Executive Officer or a senior
officer of the Company] or based upon the advice of counsel for the Company will
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.  The cessation of employment of
Executive will not be deemed to be for Cause unless and until there will have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
 
Other than for a termination pursuant to Section 6(b)(i), Executive will receive
notice and an opportunity to be heard before the Board with Executive’s own
attorney before any termination for Cause is deemed effective.  Notwithstanding
anything to the contrary, if Executive wishes to avail himself or herself of
this opportunity to be heard before the Board prior to the Board’s termination
of Executive’s employment for Cause, the Board may immediately place Executive
on administrative leave (with full pay and benefits to the extent legally
permissible) and suspend all access to Company information, employees and
business.  If Executive avails himself or herself of this opportunity to be
heard before the Board, and then fails to make himself or herself available to
the Board within five (5) business days of such request to be heard, the Board
may thereafter cancel the administrative leave and terminate Executive for
Cause.
 
(c) Change in Control.  “Change in Control” means the occurrence of any of the
following:
 
(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than thirty percent (30%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection (i), the acquisition of additional stock by any one Person, who is
considered to own more than thirty percent (30%) of the total voting power of
the stock of the Company will not be considered a Change in Control;
 
(ii) the consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;
 
(iii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board (each, a “Director”) is replaced during
any twelve (12) month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.  For purposes of this subsection (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or
 
(iv) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
Further, notwithstanding any contrary provision of Section 6(c)(i), the Board
(in its sole discretion) may increase the thirty (30%) threshold in Section
6(c)(i) prior to any acquisition of thirty (30%) or more beneficial ownership of
the total voting power of the stock of the Company; provided, that (A) such
increased threshold shall apply only to the acquisition and maintenance of
beneficial ownership by any Person eligible to report such beneficial ownership
at the time of such acquisition on Schedule 13G under the Securities Exchange
Act of 1934, as amended, and (B) in the event that any Person initially eligible
to so report on Schedule 13G thereafter ceases to be so eligible, the occurrence
of the event causing such Person no longer to be so eligible shall be deemed an
acquisition by such Person of all of the outstanding stock of the Company
beneficially owned by such Person immediately prior to such occurrence.
 
(d) Change in Control Period.  For purposes of this Agreement, “Change in
Control Period” means the period (i) commencing three (3) months before the
occurrence of a Change in Control and (ii) ending twenty-four (24) months after
the Change in Control.
 
(e) Disability.  “Disability” means Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.
 
(f) Good Reason.  “Good Reason” means Executive’s resignation within thirty (30)
days following the expiration of any Company cure period following the
occurrence of one or more of the following, without Executive’s written consent:
 
(i) a material reduction in Executive’s duties, authorities or responsibilities
relative to Executive’s duties, authorities or responsibilities as in effect
immediately prior to the Change in Control (including, for example, but not by
way of limitation, a material reduction due to (A) the Company ceasing to be a
publicly held company; or (B) the Company becoming part of a larger entity
(unless Executive receives substantially the same level of duties, authorities
and responsibilities with respect to the total combined entity and not only with
respect to the Company as a division, subsidiary or business unit of the total
combined entity));
 
(ii) a reduction in Executive’s annual base compensation as in effect
immediately prior to the Change in Control, provided that one or more reductions
totaling ten percent (10%) or less in any two-year period will not constitute a
material reduction under this clause (ii), and provided further that one or more
reductions totaling more than ten percent (10%) in any two-year period will
constitute a material reduction under this clause (ii);
 
(iii) a reduction in Executive’s annual target bonus opportunity as in effect
immediately prior to the Change in Control (or, if greater, as in effect for the
calendar year preceding the year in which the Change of Control occurs) ,
provided that one or more reductions totaling ten percent (10%) or less in any
two-year period will not constitute a material reduction under this clause
(iii), and provided further that one or more reductions totaling more than ten
percent (10%) in any two-year period will constitute a material reduction under
this clause (iii);
 
(iv) a material reduction in the employee benefit programs, arrangements and
perquisites available to Executive as in effect immediately prior to the Change
in Control, provided that one or more reductions totaling ten percent (10%) or
less in any two-year period will not constitute a material reduction under this
clause (iii), and provided further that one or more reductions totaling more
than ten percent (10%) in any two-year period will constitute a material
reduction under this clause (iii); and
 
(v) a material change in the geographic location at which Executive must perform
services; provided, however, that any requirement of the Company that Executive
be based anywhere within fifty (50) miles from Executive’s primary office
location as of the date of this Agreement or within fifty (50) miles from
Executive’s principal residence will not constitute a material change under this
clause (v).
 
Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.
 
7. Successors.
 
(a) The Company’s Successors.  This Agreement will be binding on any successor
to the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets and such successor will be required to perform
such obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets or that becomes bound by the terms of this Agreement by
operation of law.
 
(b) Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
8. Notice.
 
(a) General.  Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of the Company’s Chief Executive Officer (or
in the absence of a Chief Executive Officer, the President of the Company) and
its Chief Legal Officer or General Counsel.
 
(b) Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice).  The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason will not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing Executive’s
rights hereunder.
 
9. Miscellaneous Provisions.
 
(a) Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer or Director of the Company
(other than Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
will be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(b) Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
(c) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter
hereof.  No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.  In the event of a termination of Executive’s employment in the
circumstances described in the first paragraph of Section 3, the provisions of
this Agreement are intended to be and are exclusive and in lieu of and supersede
any other rights or remedies to which Executive or the Company otherwise may be
entitled, whether at law, tort or contract or in equity.
 
(d) Confidential Information.  Executive will hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which will have been obtained by Executive during
Executive’s employment by the Company or any of its affiliated companies and
which will not be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement).  After termination
of Executive’s employment with the Company, Executive will not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.  In no event will an
asserted violation of the provisions of this Section 9(d) constitute a basis for
deferring or withholding any amounts otherwise payable to Executive under this
Agreement.
 
(e) Choice of Law.  The validity, interpretation, construction, and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).  Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.
 
(f) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
 
(g) Withholding.  All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.
 
(h) Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
 
(i) Legal Expenses.  In the event that Executive’s employment terminates during
the Change in Control Period and the Company or Executive brings an action to
enforce or effect its or his/her rights under this Agreement, then, without
regard to the reason or reasons resulting in the termination of Executive’s
employment with the Company, the Company will reimburse Executive for his or her
costs and expenses incurred in connection with the action (including, without
limitation, in connection with Executive defending himself or herself against an
action brought by the Company to enforce or effect its rights under this
Agreement), including (but not limited to) the costs of mediation, arbitration,
litigation, court fees, expert fees, witness expenses, and reasonable attorneys’
fees.  Executive’s costs and expenses (as described above) will be paid to him
or her by the Company in advance of the final disposition of the underlying
action and within thirty (30) days of Executive’s submission of documentation of
the costs, expenses and fees to be reimbursed but no later than the last day of
Executive’s taxable year that immediately follows the taxable year in which the
costs or expenses were incurred.  This right to reimbursement will be subject to
the following additional requirements: (i) Executive must submit documentation
of the costs, expenses and fees to be reimbursed within thirty (30) days of the
end of his or her taxable year in which the costs, expenses and fees were
incurred; (ii) the amount of any reimbursement provided during one taxable year
will not affect any expenses eligible for reimbursement in any other taxable
year; and (iii) the right to any such reimbursement will not be subject to
liquidation or exchange for another benefit or payment.  With respect to an
action originally initiated by Executive, Executive agrees to repay the Company
all costs and expenses advanced under this Section 9(i) in the event that it is
ultimately determined by an entity of competent jurisdiction that Executive did
not prevail on at least one material issue in such action.
 
(j) Indemnification and D&O Insurance.  Subject to applicable law, Executive
will be provided indemnification to the maximum extent permitted by the
Company’s Certificate of Incorporation or Bylaws, including, if applicable, any
directors and officers insurance policies, with such indemnification to be on
terms determined by the Board or any of its committees, but on terms no less
favorable than provided to any other Company executive officer or director and
subject to the terms of any separate written indemnification agreement.
 
(k) No Set-Off or Mitigation.  The Company’s obligation to provide payments and
benefits under this Agreement and otherwise to perform its obligations hereunder
will not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against Executive or
others.  In no event will Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under this Agreement and such amounts will not be reduced whether or not the
Executive obtains other employment.
 
o  O  o

JULY 19, 2011

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.
 


 
COMPANY                                                                THE PMI
GROUP, INC.
 
By:           
 
Title:           
 


 
EXECUTIVE                                                                    By:           
 
Title:           



JULY 19, 2011
--

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
 to Form ofAmended and Restated Change in Control  Agreement
 
FORM OF RELEASE AGREEMENT
 
Executive agrees that the payments and benefits described in Section 4(a)
through (f) of the Amended and Restated Change in Control Agreement represents
settlement in full of all outstanding obligations owed to Executive by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Executive, on his or her own behalf and on behalf of his or her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:
 
a.           any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;
 
b.           any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
c.           any and all claims under the law of any jurisdiction including, but
not limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;
 
d.           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed Services
Employment and Reemployment Rights Act; the California Family Rights Act; the
California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;
 
e.           any and all claims for violation of the federal or any state
constitution;
 
f.           any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
 
g.           any claim for any loss, cost, damage or expense arising out of any
dispute over Company withholding the incorrect amount from any of the proceeds
received by Executive as a result of this Agreement; and
 
h.           any and all claims for attorneys’ fees and costs.
 
Executive agrees that the release set forth in this section will be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement or to Executive’s vested rights in retirement or similar plans,
programs or accounts.  This release does not release claims that cannot be
released as a matter of law, including, but not limited to, Executive’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Executive the right to recover any
monetary damages against the Company; Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company).
 
In addition, nothing in this release will (i) operate to release or waive
Executive’s rights, if any, under contract, law, as an employee, officer or
director of the Company, to be defended and indemnified by the Company against,
any and all liability incurred with respect to any claim or proceeding to which
Executive is or is threatened to be made a party because of Executive’s service
as an employee, officer or director, or Chairman of the Board of the Company, or
(ii) operate to release or waive Executive’s rights, as an employee, officer or
director of the Company, to be named, protected by and have coverage rights
under the Company’s insurance policies.
 
Executive further understands and acknowledges that he or she  has been advised
by this writing that: (a) he should consult with an attorney prior to executing
this Release Agreement; (b) he has twenty-one (21) days within which to consider
and sign this Release Agreement; (c) he or she has seven (7) days following his
or her execution of this Release Agreement to revoke this Release Agreement; (d)
this Release Agreement will not be effective until after the revocation period
has expired; and (e) nothing in this Release Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the Age Discrimination in Employment Act of 1967,
nor does it impose any condition precedent, penalties, or costs for doing so,
unless specifically authorized by federal law.  In the event Executive signs
this Release Agreement and returns it to the Company in less than the 21-day
period identified above, Executive hereby acknowledges that he or she has freely
and voluntarily chosen to waive the time period allotted for considering this
Release Agreement.  Executive acknowledges and understands that revocation must
be accomplished by a written notification to the Company’s Corporate Secretary
at PMI Plaza, 3003 Oak Road, Walnut Creek, CA 94597, that is received prior to
the Effective Date.  The Parties agree that changes to this Agreement, whether
material or immaterial, do not restart the running of the 21-day period.


California Civil Code Section 1542. Executive acknowledges that he or she has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides:
 


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 


 
Executive, being aware of said code section, agrees to expressly waive any
rights he or she may have thereunder, as well as under any other statute or
common law principles of similar effect.
 
Unknown Claims.  Executive acknowledges that he or she has been advised to
consult with legal counsel and that he or she is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the released party.  Executive being aware of said principle
agrees to expressly waive any rights he or she may have to that effect, as well
as under any other statute or common law principles of similar effect.
 
IN WITNESS WHEREOF, Executive has executed this Release Agreement on the date
set forth below.
 
[Executive], an individual
 
Dated:  ________________                                            ___________________________________________                    
Executive
 


 





JULY 19, 2011
--

--------------------------------------------------------------------------------

 
